Appellant was convicted of burglary, his punishment being assessed at two years confinement in the penitentiary.
The record contains no bills of exception, nor exceptions to the charge of the court. The case is one of fact. Shortly after the burglary appellant was found in possession of the stolen property. The facts and circumstances attending his possession, and his own testimony, are sufficient to warrant the jury in reaching the conclusion they did: that he was the party who burglarized the house. A victrola was taken from the burglarized house, and found in a room or place in a barrel with quite a lot of hay piled over the barrel. Wallace testified the room where the victrola was found belonged to him, and that appellant worked for him. The evidence excludes the idea that he, Wallace, placed the victrola at the designated point. It seems these two only had keys to the house that would unlock and lock this particular house or room. The other goods were found in appellant's house in his trunk but at a different place. His account of his possession of the goods found in his trunk was of such character, under the facts and circumstances, we *Page 40 
think the jury was warranted in reaching the conclusion they did. He admitted placing the goods in the trunk. It is unnecessary to go into a detailed statement of his story with reference to the matter.
Believing the case is sufficiently made out to justify the verdict, the judgment will be affirmed.
Affirmed.